Exhibit 10.6

IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THIS NOTE MAY REQUIRE A “BALLOON”
PAYMENT OF ALL UNPAID PRINCIPAL AND ACCRUED BUT UNPAID INTEREST ON THE MATURITY
DATE. THE UNPAID PRINCIPAL INDEBTEDNESS EVIDENCED BY THIS NOTE IS PAYABLE IN
FULL AT MATURITY. MAKER MUST REPAY THE ENTIRE UNPAID PRINCIPAL BALANCE OF THIS
NOTE AND ACCRUED BUT UNPAID INTEREST THEN DUE. PAYEE IS UNDER NO OBLIGATION TO
REFINANCE THIS NOTE AT THAT TIME.

TIB—THE INDEPENDENT BANKERSBANK

PROMISSORY NOTE

(Loan No. 95405)

 

$3,000,000.00

   October 24 2013

FOR VALUE RECEIVED, the undersigned, PLUMAS BANCORP (“Maker”), promises to pay
to the order of TIB—THE INDEPENDENT BANKERSBANK (“Payee”) the principal sum of
Three Million and No/100 Dollars ($3,000,000.00), or so much thereof as shall be
advanced hereunder, on demand, or if not sooner demanded, then at or before the
maturity of this Note, with interest on the unpaid balance outstanding from time
to time at the rate or rates specified below, both principal and interest
payable as provided below in lawful money of the United States of America at the
address of Payee set forth below or at such other place as from time to time may
be designated by the holder of this Note.

I. Interest Rates and Payments

Prior to default or maturity, the unpaid principal of this Note from time to
time outstanding shall initially bear interest at the rate (“Rate”) of interest
per annum equal to the rate reported in the Credit Markets section (or similar
section) of The Wall Street Journal as the U.S. “Prime Rate” on the date hereof
(the “Index”), plus three-quarters percent (0.75%) (together, the “Floating
Rate”); provided, however, that on October 24 of each calendar year (or the next
business day if October 24 falls on a Saturday, Sunday, bank holiday, or other
non-banking day), the Rate shall be adjusted to a rate of interest equal to the
Floating Rate, and remain there until the subsequent October 24, when it is
again adjusted; but in no event shall the Rate exceed the maximum interest rate
permitted under applicable law (“Maximum Rate”). If applicable law provides for
a ceiling, that ceiling shall be the indicated rate ceiling. All interest
accruing under this Note shall be calculated on the basis of a 360-day year
applied to the actual number of days elapsed.

Quarterly payments of interest on the unpaid principal balance of this Note
shall be due and payable on January 24, 2014 and on the same day of each
calendar quarter thereafter until April 24, 2015 (“Maturity Date”), on which
date all unpaid principal of and accrued interest on this Note shall be due and
payable, which will be a balloon payment. Any payment received later than ten
(10) days from the due date thereof must be accompanied by a late fee payment in
the amount of five percent (5%) of the amount of such payment. Maker may at any
time prepay all or a portion of the principal without premium or penalty, so
long as such payment is accompanied by any accrued interest on such principal.

All principal and interest which is matured or otherwise past due under this
Note shall bear interest at the lesser of the Maximum Rate or the rate of
eighteen percent (18%) per annum.

II. Security

This Note is secured by, Inter alia, a Pledge Agreement (the “Pledge Agreement”)
and an Assignment of Life Insurance Policy as Collateral (“Assignment”) of even
date herewith from Maker to Payee, to which Pledge Agreement reference is made
for a description of the property covered thereby and the nature and extent of
the rights and powers of the holder of this Note in respect of such property.

 

PROMISSORY NOTE – PLUMAS BANCORP – Loan No. 95405 – Page 1



--------------------------------------------------------------------------------

III. Right to Accelerate Upon Default

In addition to the demand feature herein, the holder of this Note shall have the
option of declaring the principal balance hereof and the interest accrued hereon
to be immediately due and payable upon the occurrence of an Event of Default
under the Letter Loan Agreement (“Loan Agreement”) of even date herewith,
between Maker and Payee (this Note, the Pledge Agreement, the Assignment, the
Loan Agreement, and any such other documents are called the “Loan Documents”
below), and the continuance of such default for a relevant grace or notice
period provided therein, if any.

IV. Waiver of Conditions and Defenses to Liability

Maker and any other party who is or becomes liable to pay all or any part of
this Note, or who grants any lien or security interest to secure all or any part
of this Note (each called an “other liable party” below), including but not
limited to any drawer, acceptor, endorser, guarantor, surety or accommodation
party, severally waive presentment for payment, demand, notice of demand and of
dishonor and nonpayment of this Note, notice of intention to accelerate the
maturity of this Note, protest and notice of protest, diligence in collecting,
and the bringing of suit against any other party.

Further, Maker waives any notice of or defense based upon any agreement or
consent of the holder of this Note made or given from time to time, before or
after maturity, to a change in the rates of interest at the times specified in
this Note or acceptance or surrender of collateral herefore.

The holder of this Note may apply all moneys received from Maker or others, or
from any security (whether held under a security instrument or not), in such
manner upon the indebtedness evidenced or secured by any Loan Documents (whether
then due or not) as such holder may determine to be in its best interest,
without in any way being required to marshal assets or to apply all or any part
of such moneys upon any particular part of such indebtedness. The failure to
exercise any right or remedy by Payee shall in no way affect any of Maker’s or
any other liable party’s obligations hereunder or under other Loan Documents or
affect any security or give Maker or any other liable party any recourse against
the holder of this Note.

V. Usury Savings Provision

It is the intent of Maker and Payee in the execution of this Note and all other
Loan Documents to contract in strict compliance with applicable usury law. In
furtherance thereof, Maker and Payee stipulate and agree that none of the terms
and provisions contained in this Note, or in any other instrument executed in
connection herewith, shall ever be construed to create a contract to pay for the
use, forbearance or detention of money, interest at a rate in excess of the
Maximum Rate. Neither Maker nor any guarantors, endorsers or other parties now
or hereafter becoming liable for payment of this Note shall ever be obligated or
required to pay interest on this Note at a rate in excess of the Maximum Rate,
and the provisions of this paragraph shall control over all other provisions of
this Note and any other Loan Documents now or hereafter executed which may be in
apparent conflict herewith. Payee expressly disavows any intention to charge or
collect excessive unearned interest or finance charges in the event the maturity
of this Note is accelerated. If the maturity of this Note shall be accelerated
for any reason or if the principal of this Note is paid prior to the end of the
term of this Note, and as a result thereof the interest received for the actual
period of existence of the loan evidenced by this Note exceeds the applicable
maximum lawful rate, the holder of this Note shall credit the amount of such
excess against the principal balance of this Note then outstanding and thereby
shall render inapplicable any and all penalties of any kind provided by
applicable law as a result of such excess interest; provided, however, that if
the principal hereof has been paid in full, such excess shall be refunded to
Maker. If the holder of this Note shall receive money (or anything else) which
is determined to constitute interest and which would increase the effective
interest rate on this Note or the other indebtedness secured by the Loan
Documents to a rate in excess of that permitted by applicable law, the amount
determined to constitute interest in excess of the lawful rate shall be credited
against the principal balance of this Note then outstanding or, if the principal
balance has been paid in full, refunded to Maker, in which event any and all
penalties of any kind under applicable law as a result of such excess interest
shall be inapplicable. If the holder of this Note shall not actually receive,
but shall contract for, request or demand, a payment of money (or anything else)
which is determined to constitute interest and which would increase the
effective interest rate contracted for or charged on this Note or the other
indebtedness evidenced or secured by the Loan Documents to a rate in excess of
that permitted by applicable law, the holder of this Note shall be entitled,
following such determination, to waive or rescind the contractual claim, request
or demand for the amount determined to constitute interest in excess of the
lawful rate, in which event any and all penalties of any kind under applicable
law as a result of such excess interest shall be inapplicable. By execution of
this Note Maker acknowledges that Maker believes the loan evidenced by this Note
to be non-usurious and agrees that if, at any time, Maker should have reason to
believe that such loan is in fact usurious, Maker will give the holder of this
Note notice of such condition and Maker agrees that the holder shall have sixty
(60) days in which to make appropriate refund or other adjustment in order to
correct such condition if in fact such exists. Additionally, if, from any
circumstance whatsoever, fulfillment of any provision hereof or any other Loan
Documents shall, at the time fulfillment of such provision be due, involve
transcending the Maximum Rate then, ipso facto, the obligation to be fulfilled
shall be reduced to the Maximum Rate. The term “applicable law” as used in this
Note shall mean the laws of the State of Texas or the laws of the United States,
whichever laws allow the greater rate of interest, as such laws now exist or may
be changed or amended or come into effect in the future.

 

PROMISSORY NOTE – PLUMAS BANCORP – Loan No. 95405 – Page 2



--------------------------------------------------------------------------------

VI. Miscellaneous

Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity or through any bankruptcy, receivership, probate
or other court proceedings or if this Note is placed in the hands of attorneys
for collection after default, Maker and all endorsers, guarantors and sureties
of this Note jointly and severally agree to pay to the holder of this Note in
addition to the principal and interest due and payable hereon all the costs and
expenses of the holder in enforcing this Note including, without limitation,
reasonable attorneys’ fees and legal expenses.

This Note and the rights, duties and liabilities of the parties hereunder or
arising from or relating in any way to the indebtedness evidenced by this Note
or the transaction of which such indebtedness is a part shall be governed by and
construed in accordance with the law of the State of Texas and the law of the
United States applicable to transactions within such State.

No amendment of this Note shall be binding unless expressed in a writing
executed by Maker and the holder of this Note.

Maker certifies, represents, and warrants to Payee that the proceeds hereof are
to be used for a commercial purpose and not for personal, family, household, or
agricultural purposes.

THE PARTIES HERETO VOLUNTARILY AND KNOWINGLY WAIVE ANY AND ALL RIGHTS TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY ON ANY
MATTER WHATSOEVER ARISING OUT OF, IN CONNECTION WITH, OR RELATED TO ANY OF THE
LOAN DOCUMENTS.

THIS NOTE AND ALL OTHER DOCUMENTS AND INSTRUMENTS EXECUTED PURSUANT HERETO OR IN
CONNECTION HEREWITH AND THE TRANSACTIONS CONTEMPLATED HEREBY ARE MADE AND
PERFORMABLE IN DALLAS COUNTY, TEXAS AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA. MAKER IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY TEXAS OR FEDERAL COURT SITTING IN DALLAS COUNTY, TEXAS OVER
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, AND MAKER HEREBY AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS
OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY TEXAS OR FEDERAL COURT SITTING IN
DALLAS COUNTY, TEXAS (OR SUCH OTHER COUNTY IN TEXAS) MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO MAKER AT THE ADDRESS
INDICATED BELOW, AND SERVICE SO MADE SHALL BE COMPLETE FIVE DAYS AFTER THE SAME
SHALL HAVE BEEN SO MAILED.

[SIGNATURE PAGE FOLLOWS]

 

PROMISSORY NOTE – PLUMAS BANCORP – Loan No. 95405 – Page 3



--------------------------------------------------------------------------------

MAKER:

 

Maker’s Address:       35 South Lindan Avenue     PLUMAS BANCORP Quincy, CA
95971           By:   /s/ Andrew J. Ryback       Andrew J. Ryback, President and
CEO

Payee’s Address:

TIB – THE INDEPENDENT BANKERSBANK

P. O. Box 560528

Dallas, TX 75356-0528

 

PROMISSORY NOTE – PLUMAS BANCORP – Loan No. 95405 – Page 4